 260DECISIONSOF NATIONALLABOR RELATIONS BOARDBardahlOilCompanyandAutomotive,Petroleumand AlliedIndustriesEmployeesUnion,Local 618,affiliatedwithInternational Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica. Case 14-CA-3978.March 7,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAOn November 15, 1966, Trial Examiner MelvinPollack issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the National Labor Relations Act, as amended,and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptionsand brief, and the entire record in this case, andhereby adopts the Trial Examiner's findings,conclusions, and recommendations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Bardahl OilCompany, St. Louis, Missouri, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Trial Examiner: This proceeding,heard at St. Louis, Missouri, on September 21, 1966,pursuant to a charge filed on May 23, 1966, and acomplaint issued July 26, 1966, presents the questionwhether Respondent, Bardahl Oil Company, violatedSection 8(a)(5) and (1) of the National Labor Relations Act,as amended, by refusing to bargain collectively with theCharging Union as the exclusive representative of thedrivers-salesmen employed by Respondent at its branchoffice in St. Louis, Missouri.Upon the entire record,' and after due consideration ofthe briefs filed by Respondent and the General Counsel, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is engaged in the manufacture, sale, anddistribution of an oil additive and related products. Duringthe fiscal year ending June 30, 1966, a representativeperiod, Respondent shipped products valued in excess of$50,000 to points outside Missouri. I find that Respondentis an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act, and that it wouldeffectuate the policies of the Act for the National LaborRelations Board to assert its jurisdiction in this case.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Sequence of EventsRespondent employed five salesmen in the St. Louisarea in April 1966.2 Four salesmen signed cardsdesignating the Union as their bargaining agent betweenApril 19 and 22. By letter of April 22, Assistant BusinessRepresentative William Shackles notified Vice PresidentRichard F. Fecht that the Union represented a majority ofRespondent's salesmen and requested a bargainingmeeting. On April 29, Vice Presidents Fecht and Frank A.Gerardot met with Shackles and Carl Gibbs of the Union.Shackles presented cards signed by salesmen Clarence L.Ferguson, Richard N. Foppe, Daniel Lee Roessmer, andSidney J. Atkinson, Jr., to Fecht and Gerardot. He said thefifth salesman, Frank Meyerkord, had not signed a card.3Fecht and Gerardot said they had no doubt that the cardswere authentic and Fecht said he would present thequestion of recognition to Respondent's board of directors.He asked Shackles to submit a proposed contract and tofurnish copies of the Union's pension plan and health andwelfare plan. Shackles gave Fecht a copy of the pensionplan and said he would deliver or mail to Respondent acontract proposal and a copy of the health and welfareplan. Shackles delivered these documents to Respondenton May 2.Attorney Dewey Godfrey notified Shackles on May 6that he was Respondent's "legal counsel" and met withShackles and Jim Kelly of the Union on May 18. Shacklesasked Godfrey if Respondent was going to recognize theUnion. Godfrey replied that Respondent had decided tochange its method of distribution and would not recognizethe Union because it was going "to do away" with itssalesmen. Shackles said Respondent's position left theUnion "very little alternative" and would "in allprobability" lead to a strike. Godfrey said he would report'Motions by Respondent and the General Counsel to correct'Meyerkord was hired by Respondent on October 15, 1956,the record are grantedand became a branch manager in June 1957 At the time of the'All dates are in 1966 unless otherwise notedhearing, he was employed by Respondent in the St Louis area asa "resident salesman"on a straight commission basis.163 NLRB No. 32 BARDAHL OIL CO.261the Union's position to Respondent. On May 20, Godfreytold Shackles that Respondent was "very firm" in itsposition and would "stick to [its] guns." Shackles askedGodfrey "what the new method of distribution would be"and Godfrey replied that it did not include the salesmen.Shackles met with the four salesmen who had signedcards on Sunday, May 22, reported what Godfrey had saidtohim, and recommended a strike. The men votedunanimously to go on strike the next day.The strike began Monday, May 23." Shackles and CarlGibbs of the Union met with Attorney Murray Randall,who had replaced Godfrey as Respondent's counsel, onJune 23.Randall saidRespondent considered thesalesmen"management trainees" rather than drivers-salesmenand did not feel "theirmanagementshould berepresented by a union." He showed Shackles minutes ofa February 1966 meeting at which Respondent's board ofdirectorshad authorized Vice President Gerardot toreviewitsmanagement-traineeprogram at St. Louis andalso showed him Gerardot's subsequent recommendationthat the program be discontinued in July." Shackles askedRandall to find out if Respondent would consider using thesalesmen"under their new method of distribution" andsaid the Union "would be glad to discuss any method theymight have of changing it to include these" men. Randallsaid he would check with Respondent. He subsequentlyadvised Shackles that Respondent would not discuss"anythingalongthose lines" with the Union.B. The Duties of the SalesmenSalesmen Ferguson, Atkinson, Foppe, and Roessnerwere hired on July 26, October 20, and November 4 and29, 1965, respectively.6 At their hiring interviews, theywere told that they would work on a salary pluscommission, that they would havea salesterritory andwould service accounts, and would also collect money dueRespondent.They were also told that chances foradvancement were excellent and that, depending on theirability assalesmen, they might become branch managers.The salesmen,includingMeyerkord, attendedtrainingmeetings which were conducted approximately once amonth by Sales Manager Frank E. Kaveney andSupervisor Charles Ostrander. The salesmen were shownfilms on salestechniques, and Kaveney and Ostrandergave them "tips on sales" and sometimes showed themhow to demonstrate a product Respondent wanted to push.C. Discussion and ConclusionsThe evidence adduced at the hearing establishes, andRespondent does not dispute, that the Union represents amajority ofits salesmenin the St. Louis area. Respondentcontends, however, that only Meyerkord, who did not signa union card,isa regularsalesman and that the fourstriking salesmenare "managementtrainees" who do notproperly belong in any bargaining unit. The pertinentevidence on this issue may be summarized as follows:Respondent distributes its products through distributorsand through 11 branch offices. Normallythe salesmen inallbranch officeswork on commission. In 1956,Respondent set up a branch manager training program inSt.Louis. Under "phase one" of this program, salesmenare paid a fixed salary plus commission and receivetraining by supervisors on how to demonstrate and sellRespondent'sspecializedproducts.Salesmenwithexcellentsalesrecords may be selected for "phase two" ofthe program, during which they receive training from VicePresident Gerardot on "how to be a good salesmanager."Fourteentraineesbecame branch managers during theperiodJanuary 1956-November 1962. Since 1962,Respondent has not filled a branch manager position fromtheprogram.Such vacancies have been filled bypromoting branch supervisors who are, in effect,assistantbranch managers, after they have attended a "class"conducted by Gerardot.While the four strikers were told at their hiringinterviews that they might qualify for promotion to abranch manager, they were not assured of such a position,norwas their continued employment made expresslycontingent upon their qualifying for such a position. Theywere never selected for "phase two" of Respondent'strainingprogram and worked for Respondent until theystruck on May 23 as route salesmen, performing the samework and attending the same sales meetings asMeyerkord, admittedly a regular salesman. In thesecircumstances, I find that the four strikers are notmanagement personnel and that together with Meyerkordthey constitute an appropriate bargainingunit.Cf.Barker-Colman Company,130 NLRB 478, 480.Respondent also contends that its refusal to bargainwith the Union stems from its good-faith belief that thestrikers are part of management and therefore, even ifwrong in this belief, that its refusal to bargain is not aviolation of the Act. The Board holds, however, that anemployer'sgoodorbad faith in challenging theappropriateness of a unit does not affect the efficacy of aSection 8(a)(5) proceeding to determine that question.TomThumb Stores, Inc.,123 NLRB 833;Hearst ConsolidatedPublications, Inc.,156 NLRB 210. In any event, the recordshows that the strikers had no management attributeswhatever and worked as ordinary route salesmen, thatRespondent, in apparent recognition of this fact, initiallyrefused to bargain with the Union on the sole ground that itwas going to change its method of distribution and let thesalesmengo, and that Respondent first claimed that thestrikers were "management trainees" after the strike hadbeen in progress for a month. In these circumstances, Ifind that Respondent's belated claim that all the salesmenbut Meyerkordare managementpersonnel is not made ingood faith.I therefore conclude, as alleged in the complaint, thatRespondent ,iolated Section 8(a)(5) and (1) of the Act byrefusing to bargain collectively with the Union on and afterApril 29, 1966, as the representative of its salesmen in theSt. Louis area.'The stokewas contmumgat the time of the hearing onSeptember 21SThe factspertaining to Respondent's contention that thestriking salesmen are management personnel are summarized,infra"Ferguson answered a newspaper advertisement,reading inpartSalesmanWe are looking for an aggressive salesman, who is ambitiousand desires advancement Our branch managers are chosenfrom this program Monthly salary plus vehicle and expenses,plus all company benefits Experience in selling automotivefield specialties preferred, but not essential Age 25-45Atkinson applied for work with Respondent at Ferguson'ssuggestionFoppe and Roessner answered an advertisementsimilar to the one answered by Ferguson 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record establishes that the salesmen struck onMay 23 in protest against Respondent's unlawful refusal tobargain with the Union and that Respondent refused onJune 23 to discuss with the Union even the "possibility" ofusing the strikers under any new method of distributionthat might be established. I therefore find that the strikewas caused and prolonged by Respondent's unlawfulrefusal to bargain with the Union.CONCLUSIONS OF LAW1.By refusing to bargain with the Union as thebargaining representative of its salesmen in St. Louis,Missouri, Respondent has engaged in and is engaging in anunfair labor practice affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6) and (7)of the Act.2.The strike which began on May 23, 1966, is a strikecaused and prolonged by Respondent's unlawful refusal tobargain with the Union.THE REMEDYIshall recommend that Respondent cease and desistfrom its unlawful conduct, and, affirmatively, that itbargain with the Union, upon its request, and post anappropriate notice.Having found that the strike which began on May 23,1966,was an unfair labor practice strike, I shallrecommend that Respondent, upon application by thestrikers, offer them immediate and full reinstatement totheir former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,dismissing, if necessary, all persons hired on and afterMay 23, 1966, and make the applicants whole for any lossof pay suffered by reason of Respondent's refusal, if any,to reinstate them, by payment to each of them of a sum ofmoney equal to that which he normally would have earnedless his net earnings, during the period from 5 days afterthedate on which he applies or has applied forreinstatement to the date of Respondent's offer ofreinstatement. Backpay shall be computed in the mannerset forth in F. W.Woolworth Company,90 NLRB 289,with interest added thereto in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,there is hereby issued, pursuant to Section 10(c) of theAct, the following:RECOMMENDED ORDERRespondent, Bardahl Oil Company, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain with the Union as the exclusivebargaining representative of its salesmen at its branchoffice in St. Louis, Missouri.(b) In any manner interfering with the efforts of theUnion to bargain collectively with Bardahl Oil Company,St. Louis, Missouri.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Upon request, bargain collectively with the Union asthe exclusive bargaining representative of its salesmen atits branch office in St. louts, Missouri.(b)Upon application,offerimmediateand fullreinstatement to their former or substantially equivalentpositions to the salesmen at its St. Louis, Missouri, branchoffice,who went on strike on May 23, 1966, withoutprejudice to their seniority or other rights and privileges,dismissing, if necessary, all persons hired on and after thatdate, and make such applicants whole for any loss of paysuffered by reason of Respondent's refusal, if any, toreinstate them by payment to each of them of a sum ofmoney computed in the manner set forth in the sectionhereof entitled "The Remedy."(c)Post at its branch office in St. Louis, Missouri,copies of the attached notice marked "Appendix."7 Copiesof said notice, to be furnished by the Regional Director forRegion 14 of the Board (St. Louis, Missouri), shall, afterbeing duly signed by an authorized representative, beposted by Respondent immediately on receipt thereof, andbemaintained for a period of 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by other material.(d)Notify the aforesaid Regional Director, in writing,within 20 days from receipt of this Decision, what steps ithas taken to comply herewith."' In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "" In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL bargain collectively with Automotive,Petroleum and Allied Industries Employees Union,Local 618, affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America, as the exclusive bargainingrepresentative of all employees in the followingbargaining unit:All drivers-salesmen at our St Louis, Missouri,branchoffice,exclusiveofofficeclericalemployees, guards, professional employees, andsupervisory employees, as defined in the Act.WE WILL, upon application, offer to all strikers atour St. Louis, Missouri, branch office, immediate andfullreinstatement to their former or substantiallyequivalentpositions,withoutprejudice to theirseniority or other rights and privileges, and makethem whole for any loss of pay they may suffer as a ST. LOUIS COUNTY WATER CO.263result of any refusal to reinstate them upon suchapplication.BARDAHL OIL COMPANY(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any othei material.If employees have any question concerning this noticeor compliance withits provisions, they may communicatedirectiy with the Board'sRegionalOffice, 1040Boatmen'sBank Building, 314 North Broadway, St. Louis, Missouri63102, Telephone 622-4154.St. Louis County Water CompanyandWalterV. Jones.Case 14-CA-4077.March 7, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn November 22, 1966, Trial Examiner John F.Funke issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in unfair labor practices as alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief and the Respondentfiled a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in thiscase, including the exceptions and briefs, and'The General Counsel's exceptions related almost solely to theTrial Examiner's credibility findings upon which he based hisrecommendation for dismissal On the basis of our own carefulreview of the record, we conclude that these credibilityresolutions are not contiary to the clear preponderance of all therelevant evidence Accordingly, we find no basis for disturbingthosefindingsStandard Dry Wall Products, Inc ,91 NLRB 544,enfd 188 F 2d 362 (C A 3) We note that Jones, the allegeddiscriminatee,was originally employed by Respondent onApril 20,1966, as asserted by the General Counsel, rather than onApril 8, 1966, as set forth by the Trial Examiner, but deem thisdiscrepancy to be of no significance No exception was taken tothe Trial Examiner's findings concerning commerce jurisdictionhereby adopts the findings, conclusions, andrecommendation of the Trial Examiner.[ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, andhereby orders that the complaint be, and it hereby is,dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Trial Examiner: Upon a charge filedAugust 9, 1966,i by Walter V. Jones, herein Jones, againstSt. Louis Water Company, herein the Water Company orRespondent, the General Counsel issued a complaintalleging Respondent violated Section 8(a)(3) and (1) of theAct by terminating the employment of Jones because heasked for and took time off to vote in a general primaryelection for the State of Missouri on August 2.The answer of Respondent denied the commission ofany unfair labor practices.This proceeding, with all parties represented, was heardbefore me at St. Louis, Missouri, on October 17, and at theconclusion of the hearing the parties were granted leave tosubmit briefs. Briefs were received from the GeneralCounsel and the Respondent on November 7.Upon the entire record in this case and upon myobservation of the witnesses while testifying, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent has its principal place of business atUniversityCity,Missouri,where it is engaged in themanufacture,sale, and distribution of potable water at itswater processing plant at Chesterfield,Missouri,the onlyplant involved in this proceeding.During the calendar year 1965, a representative year,Respondent manufactured,sold, and distributed watervalued in excess of $250,000.Respondent admits, and I find, that it is engaged incommerce within the meaning of the Act.II.LABORORGANIZATION INVOLVEDUtilityWorkers Union of America, AFL-CIO,is a labororganizationwithin the meaning of the Act.III.THE ALLEGEDUNFAIRLABORPRACTICEA. The FactsWalter V. Jones, the Charging Party, was employed bythe Water Company on April 8, 1966, as a groundsman. Asa new employee he was subject to a probationary period of120 days, pursuant to an agreement between the WaterCompany and UtilityWorkersUnion of America,AFL-CIO, herein the Union. The Water Company and theUnion had in effect at all times during the employment of'Unless otherwise noted all dates refer to 1966163 NLRB No. 33